Citation Nr: 0316217	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for sickle cell anemia with 
hematuria.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from October 1981 to October 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the RO in New 
York, New York which, denied service connection for sickle 
cell trait anemia with hematuria. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until December 12, 2002, a period well 
over 2 years, the RO never advised the veteran of the VCAA, 
and the potential impact this law might have on his claim.  
This violation of due process must be addressed before the 
Board can undertake any action in this claim.

In a substantive appeal received at the RO in August 1997, 
the appellant requested a personal hearing before a local 
hearing officer.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  See 
38 C.F.R. §§ 3.103(c), 3.2600(c) (2002).

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for 
sickle cell anemia.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should schedule the veteran 
for a personal hearing at the RO before a 
RO hearing officer.

3.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or 
private, who treated him for sickle cell 
anemia from October 1984 to the present.  
After securing the necessary release, the 
RO should obtain these records for 
association with the claims folder.  If 
any records cannot be obtained, it should 
be so documented in the claims folder.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




